383 U.S. 965
86 S. Ct. 1278
16 L. Ed. 2d 307
Robert A. MILLER, petitioner,v.B. J. RHAY, Superintendent, Washington State  Penitentiary.
No. 406, Misc.
Supreme Court of the United States
April 4, 1966

Robert A. Miller, pro se.
John J. O'Connell, Atty. Gen. of Washington, and Stephen C. Way, Asst. Atty. Gen., for respondent.


1
Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the Supreme Court of Washington granted. Case transferred to the appellate docket and placed on the summary calendar.